Exhibit 10.03

EFJ, Inc.

NON-STATUTORY STOCK OPTION AGREEMENT

This Non-Statutory Stock Option Agreement (this “Agreement”), effective as of
                    , 200_, made by and between EFJ, Inc., a Delaware
corporation (the “Company”), and the individual named below (“Optionee”). This
Agreement is made pursuant to the terms and conditions of the 2005 Omnibus
Incentive Compensation Plan (the “Plan”), a copy of which is attached to this
Agreement as Exhibit A, and the provisions of which are incorporated into this
Agreement by reference. In the event of any conflict between this Agreement and
the Plan, the terms of the Plan shall govern. The Option is intended to be an
non-statutory stock option within the meaning of the Internal Revenue Code of
1986, as amended (the “Code”).

 

OPTIONEE NAME   

 

   DATE OF GRANT   

 

   VESTING COMMENCEMENT DATE   

 

   NUMBER OF SHARES OF COMMON STOCK (“Shares”)   

 

   EXERCISE PRICE    $                                      
                              PER SHARE    EXPIRATION DATE   

 

   VESTING SCHEDULE:    Optionee’s right to exercise the option granted in this
Agreement shall vest as follows:   

(a) Provided the Optionee remains a Service Provider of the Company, the Shares
shall vest as follows: twenty-five percent (25%) of the Option Shares shall vest
and become exercisable on each anniversary of the Vesting Commencement Date
until the Option Shares become fully vested and exercisable (the “Vesting
Period”). For the purposes of this Agreement, Optionee shall be deemed to be a
Service Provider to Company for so long as Optionee renders services to the
Company as an officer, employee, an independent non-employee consultant, or in
such other capacity, all on terms approved by the Board of Directors, or on such
other terms all as determined by and in the sole discretion of the Board of
Directors of Company. Optionee acknowledges and understands that what
constitutes Service Provider status, other than as an officer, employee or
consultant as set forth above, shall be determined entirely by the Board of
Directors and the decision of such Board shall be final. Notwithstanding the
foregoing, the Option shall become immediately vested with respect to all Shares
hereunder in the event of a Change of Control of the Company, as defined in the
Plan; provided, however, that you have maintained continued Service Provider
status throughout the Vesting Period. Options shall be rounded down to the
nearest whole Share.

(b) In the event of Optionee’s death, disability or other termination of Service
Provider status, the exercisability of this Option shall be governed by Sections
7 of the Plan.

(c) The Option may not be exercised for fractional shares.



--------------------------------------------------------------------------------

1. No Transfer or Assignment of Option. This Option and the rights and
privileges conferred hereby shall not be transferred, assigned, pledged, or
hypothecated in any way (whether by operation of law or otherwise) and shall not
be subject to sale under execution, attachment, or similar process. Upon any
attempt to transfer, assign, pledge, hypothecate, or otherwise dispose of this
option, or of any right or privilege conferred hereby, contrary to the
provisions of this Agreement, or upon any attempted sale under any execution,
attachment, or similar process upon the rights and privileges conferred hereby,
this Option and the rights and privileges conferred hereby shall immediately
become null and void.

2. Method of Exercise.

(a) Notice. Optionee may exercise this option by delivering a signed Notice of
Exercise in substantially the form attached hereto to the officer of the Company
designated in such notice.

(b) Restriction on Exercise. This Option may not be exercised if the issuance of
the Shares upon such exercise or the method of payment of consideration for such
Shares would constitute a violation of any applicable Federal or state
securities law or any other law or regulation. Furthermore, the method and
manner of payment of the Option Price will be subject to the rules under Part
207 of Title 12 of the Code of Federal Regulations (“Regulation G”) as
promulgated by the Federal Reserve Board if such rules apply to the Company at
the date of exercise. As a condition to the exercise of this Option, the Company
may require the Optionee to make any representation or warranty to the Company
at the time of exercise of the Option as in the opinion of legal counsel for the
Company may be required by any applicable law or regulation, including the
execution and delivery of an appropriate representation statement. Accordingly,
the stock certificates for the Shares issued upon exercise of this Option may
bear appropriate legends restricting transfer.

(c) Method of Payment.

(i) No Shares shall be delivered pursuant to any exercise of an Option until
payment in full of the aggregate Exercise Price therefor is received by the
Company, and the Participant has paid to the Company an amount equal to any
Federal, state, local and foreign income and employment taxes required to be
withheld. Such payments may be made in cash (or its equivalent) or, in the
Committee’s sole and plenary discretion, (1) by exchanging Shares owned by the
Participant (which are not the subject of any pledge or other security interest
and which have been owned by such Participant for at least six months) or (2) if
there shall be a public market for the Shares at such time, subject to such
rules as may be established by the Committee, through delivery of irrevocable
instructions to a broker to sell the Shares otherwise deliverable upon the
exercise of the Option and to deliver promptly to the Company an amount equal to
the aggregate Exercise Price, or by a combination of the foregoing; provided
that the combined value of all cash and cash equivalents and the Fair Market
Value of any such Shares so tendered to the Company as of the date of such
tender is at least equal to such aggregate Exercise Price and the amount of any
Federal, state, local or foreign income or employment taxes required to be
withheld, if applicable.

(ii) Wherever in the Plan or any Award Agreement a Participant is permitted to
pay the Exercise Price of an Option or taxes relating to the exercise of an
Option by delivering Shares, the Participant may, subject to procedures
satisfactory to the Committee, satisfy such delivery requirement by presenting
proof of beneficial ownership of such Shares, in which case the Company shall
treat the Option as exercised without further payment and shall withhold such
number of Shares from the Shares acquired by the exercise of the Option.

 

2



--------------------------------------------------------------------------------

3. Term and Expiration. This option, if it has not earlier expired pursuant to
the terms of this Agreement or the Plan, shall expire in all events on the tenth
(10th) anniversary of the Date of Grant set forth on the first page hereof.

4. Compliance with State and Federal Securities Laws. No Shares shall be issued
upon the exercise of this option unless and until the Company has determined
that all applicable provisions of state and federal securities laws have been
satisfied.

5. Adjustment Upon Changes in Capitalization or Merger. The number of Shares
covered by this Option shall be adjusted in accordance with the provisions of
Section 4(b) of the Plan in the event of changes in the capitalization or
organization of the Company, or if the Company is a party to a merger or other
corporate reorganization.

6. Not Employment Contract. Nothing in this Agreement or in the Plan shall
confer upon the Optionee any right to continue in the employ of or as a service
provider to the Company or shall interfere with or restrict in any way the
rights of the Company, which are hereby expressly reserved, to discharge the
Optionee at any time for any reason whatsoever, with or without cause, subject
to the provisions of applicable law. This is not an employment or service
provider contract.

7. Income Tax Withholding. The Optionee authorizes the Company to withhold in
accordance with applicable law from any compensation payable to him or her any
taxes required to be withheld by Federal, state or local laws as a result of the
exercise of this Option and further agrees that Company and Company’s agents
shall not be required to deliver any shares purchased by Optionee upon exercise
of this Option unless and until Optionee’s tax obligations have been satisfied
to Company’s satisfaction or Optionee has provided Company with such payments.

8. Parachute Payments. If as a result of a Change of Control of the Company, as
defined in the Plan, the estimated payment under Section 280G of the Code
resulting from the immediate vesting of the Option, together with all other
payments and/or benefits to which Participant is entitled (the “Change of
Control Benefits”), would constitute an “excess parachute payment” (as defined
in Section 280G of the Code), Participant shall receive the greater of: (i) the
Change of Control Benefits payable, less any excise tax imposed under
Section 4999 of the Code, or (ii) the largest amount which may be paid without
any portion of such amount being subject to the excise tax imposed by
Section 4999 of the Code. For purposes of determining the largest amount
payable, such payments shall be reduced in such order and manner as the Company
may elect (or in the absence of such election, shall be determined
by Participant).

9. Miscellaneous Provisions.

(a) No Rights as a Stockholder. Optionee shall have no rights as a stockholder
with respect to any Shares subject to this option until the Shares have been
issued in the name of Optionee.

(b) Confidentiality. Optionee agrees and acknowledges that the terms and
conditions of this Agreement, including without limitation the number of Shares
for which options have been granted, are confidential. Optionee agrees that he
will not disclose these terms and conditions to any third party, except to
Optionee’s financial or legal advisors, tax preparer or family members, unless
such disclosure is required by law.

 

3



--------------------------------------------------------------------------------

(c) Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Texas applicable to contracts wholly
made and performed in the State of Texas.

(d) Entire Agreement. This Agreement and the Plan, together with those documents
that are referenced in this Agreement, are intended to be the final, complete,
and exclusive statement of the terms of the agreement between Optionee and the
Company with regard to the subject matter of this Agreement. This Agreement and
the Plan supersede all other prior agreements, communications, and statements,
whether written or oral, express or implied, pertaining to that subject matter.
This Agreement and the Plan may not be contradicted by evidence of any prior or
contemporaneous statements or agreements, oral or written, and may not be
explained or supplemented by evidence of consistent additional terms.

(e) Counterparts. This Agreement may be executed in one or more counterparts all
of which together shall constitute one and the same instrument.

 

COMPANY:

EFJ, INC.

a Delaware corporation

By:  

 

Title:  

 

OPTIONEE:

 

(signature) Name:  

 

(print)   Address:  

 

 

 

Social Security No.:                                                     

 

4



--------------------------------------------------------------------------------

Form of Notice of Exercise

of EFJ, Inc. Incentive or Non-Statutory Stock Option

Date of Exercise:                     

 

To: EFJ, Inc.

1440 Corporate Drive

Irving, Texas 75038

Gentlemen:

This constitutes notice under my stock option that I elect to purchase the
number of shares for the price set forth below.

 

Type of Option (check one)                Incentive                        
    Nonstatutory    Stock Option Agreement dated:   

 

   Number of shares exercised:   

 

   Total Exercise Price:    $                                      
                                         

By this exercise, I agree (i) to provide the Company with such additional
documents as it may require, if any, in accordance with the provisions of the
2005 Omnibus Incentive Compensation Plan, (ii) to pay (in the manner designated
by the Company) any withholding obligation relating to this option exercise, and
(iv) if this exercise relates to an incentive stock option, to notify you in
writing within fifteen (15) days after the date of any sale or other disposition
of any shares issued upon exercise of this option if such sale or other
disposition occurs within 2 years after the Date of Grant of this option or
within 1 year of the date of this notice of exercise.

I further acknowledge that, if required by the Company (or a representative of
the underwriters) in connection with the first underwritten registration of the
offering of any securities of the Company under the Act, I will not sell or
otherwise transfer or dispose of any shares of Common Stock or other securities
of the Company during such period (not to exceed one hundred eighty (180) days)
following the effective date of the registration statement of the Company filed
under the Act as may be requested by the Company or a representative of the
underwriters. I further agree that the Company may impose stop transfer
instructions with respect to securities subject to the foregoing restrictions
until the end of such period.

I enclose my check for $                      in full payment of the purchase
price of said shares. Please register said shares in my name.

Dated:                     , 200    

 

 

Signature

 

Name Printed

 

 

Address

 

Social Security No.

 

1